IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                           o

DAVID MURESAN,
                                                  No. 69303-4-1                   ,   —i—i


                        Appellant,                                              rn        'o
                                                                                C~2      ^
                                                                                      c/>rnr--:
                                                  UNPUBLISHED OPINION
STATE OF WASHINGTON,
                                                                                       —tr-i
DEPARTMENT OF SOCIAL AND                                                         xr    o       -;

HEALTH SERVICES,

                        Respondent.               FILED: December 23, 2013


          Per Curiam. David Muresan appeals a decision affirming a final agency

order denying his application for a license to operate an adult family home. We

affirm.

          The history of this matter, as well as the flaw in Muresan's legal

arguments, are succinctly summarized in the superior court's "Order on Petition

for Judicial Review":

          On September 9, 2009, the Department wrote the Appellant a letter
          informing him that his application for an [Adult Family Home (AFH)]
          license had been denied.. . .

          ... In the denial letter, the Department stated that the denial was
          based on WAC 388-76-10120, subsections (3)(a) and (3)(f), which
          describe circumstances in which the Department must deny an
          applicant's AFH license application. In support of its decision the
          Department cited three previous AFH license revocations and an
          Adult Protective Services (APS) finding of neglect of a vulnerable
          adult involving the Appellant.


          ... On April 19, 2012, Review Judge Marjorie R. Gray issued a
          Review Decision and Final Order affirming the Initial Order.    On
          May 9, 2012 . . . the Review Decision and Final Order dated April
          19, 2012, became the final administrative order.
No. 69303-4-1 / 2




      ... The Department is required by regulation to deny an application
      for a license to operate an AFH when an applicant has a history of
      significant noncompliance.      Such a history of significant
      noncompliance is defined as including the revocation or suspension
      of a license for the care of vulnerable adults.

      . . . The Appellant has been found to have neglected a vulnerable
      adult, and is listed on the APS Abuse Registry. He has had
      previous licenses for adult family homes revoked. He has had
      subsequent license applications denied.       The Appellant is
      collaterally estopped from relitigating the previous revocations and
      license denials, as well as his findings of neglect.             The
      Department's action denying his new application for an adult family
       home license should be affirmed as a matter of law.



       . . . The Review Decision and Order dated April 19, 2012, is
       affirmed . . . .

       On appeal from the superior court's decision, we review the underlying

agency decision and sit in the same position as the superior court. Tapper v.

Employment Security Department. 122 Wn.2d 397, 402, 858 P.2d 494 (1993).

We may grant relief only if Muresan demonstrates that the agency's decision is
based on an erroneous interpretation of the law, not supported by substantial

evidence, or arbitrary or capricious.        RCW 34.05.570(3).   Muresan has not

established any of these bases for relief.

       Instead, his sole assignment of error is an impermissible collateral attack

on previous decisions that are now final and beyond the scope of review. As the
superior court noted, those final decisions now constitute "a history of significant
noncompliance with federal or state laws or regulations in the provision of care or
services to . . . vulnerable adults" that disqualify him from operating an adult
No. 69303-4-1 / 3




family home as a matter of law. WAC 388-76-10120(3)(a)(f). Muresan fails to

demonstrate any basis for relief from the final administrative order.

      Affirmed.



              FOR THE COURT:



                                             4*,;r